Mr. Joe A. Myers, President       OpiniOll     NO.   M-   626
State Board of Morticians
Page Building                     Re:        The extent of authority
610 Brazes Street                            of the State Board of
Austin, Texas                                Morticians to carry OF
                                             investigations under article
                                             4502b. Vernon's Civil
Dear Mr. Myers:                              Statutes.
          Your request to this office for an opinion on the
above subject contained two questions as follows:
         "1. Does the State Board of Morticians
    have the legal right, under the enforcement
    provisions of Article 4582b to request dis-
    interment of a dead human body by the Medical
    Examiner of Harris County?
          "2. Does the County Medical Examiner have
     authority under Article 49.25, C.C.P., to disinter
     a human body for purposes of identification of
     the torso, even though his records indicate an
     autopsy and/or inquest was held on the body of
     the decedent prior to burial?"
          In answer to your questions, you are advised as to the
following pertinent statutory laws which apply under your
factual situation.
          Article 458233in Section 3H, Vernon's Civil Statutes,
says in pertinent part as follows:
         "The State Board of Morticians is hereby
    authorized and empowered and it shall be its duty
    to conduct hearings to revoke, suspend, or place on
    probation any licensed funeral director and/or
    embalmer, or apprentice, and may refuse to admit
    persons to examination for any of the following
    reasons : so.




                         -2997-
Mr. Joe A. Myers, Page 2 (M-626)


          "2. Conviction of a crime of the grade of
     a felony or of a misdemeanor involving moral
     turpitude; ...
          "12. Willfully making any false statement
     on a certificate of death; ...'I
          In Section 4DZ(b) of Article 4582b, the Board is
required to cause an investigation to be made whenever a
complaint is filed with or by the Board.
          Pursuant to the obligations imposed upon the Board
by the statute, the Board is authorized to request the County
Medical Examiner to order an exhumation for good cause shown.
          If the results of the Board's investigation show
possible violations of the penal laws of the State in regard
to dead human bodies, a factual report should be made to
the District Attorney and to the County Medical examiner who
will determine if an inquest should be held and whether an
autopsy should be performed.
          Section 6 of Article 49.25 imposes a duty upon any
medical examiner, or his duly authorized deputy, to hold
inquest with or without a jury within his county, among other
things,
          "3 . When the body of a human being is
     found, and the circumstances of his death are
     unknown;
          "4. When the circumstances of the death
     of any person are such as to lead to suspicion
     that he came to his death by unlawful means. ..*'I
          Section 7 of Article 49.25 makes it the duty of any
official or private citizen who shall become aware of a
death under any of the circumstances set out in Section 6
therein to immediately report such death to the office of
the medical examiner or to the city or county police department.
          Section 10 of Article 49.25 provides that when a body
upon which an inquest ought to have been held has been interred,
the medical examiner, may cause it to be disinterred for the
purpose of holding such inquest.




                          -2998-
.




Mr. Joe A. Myers, Page 3 (M-626)

                        SUMMARY
                        -------
          Under Article 458213,Vernon's Civil
     Statutes, the State Board of Morticians has
     authority to cause investigations of all
     alleged violations which may constitute grounds
     for prescribed actions by the Board against
     its licensees. If probable cause exists from
     such an investigation involving a dead human
     body, the Board has a duty to report such
     findings to the County Medical Examiner,
     together with a request for exhumation.
          Under Article 49.25, C.C.P., the County
     Medical Examiner may cause a human body to be
     disinterred if his findings of fact show a
     need for an inquest to be held.
                              Yo&   very truly,


                                         Mf2a=
                                         neral of Texas
Prepared by Sam L. Jones
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Jo Betsy Lewallen
Joe Longley
Howard Fender
David Longoria
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                          -2999-